Exhibit 99 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 CROWN HOLDINGS REPORTS SECOND QUARTER 2011 RESULTS Philadelphia, PA – July 19, 2011. Crown Holdings, Inc. (NYSE:CCK) today announced its financial results for the second quarter ended June 30, 2011. Second Quarter Highlights · Gross Profit improves 11% · Income Per Diluted Share grows to $0.83; Before Certain Items increases 25% to $0.84 · Four additional beverage can lines commercialized in emerging markets Net sales in the second quarter grew to $2,281 million over the $2,010 million in the second quarter of 2010, primarily driven by increased global sales unit volumes, the pass-through of higher raw material costs, and $119 million from foreign currency translation. Second quarter gross profit improved 10.7% to $371 million over the $335 million in the 2010 second quarter, reflecting an increase in global sales unit volumes, ongoing productivity improvements and $16 million from foreign currency translation. Selling and administrative expense was $100 million in the second quarter compared to $95 million in the prior year and included a $6 million increase from foreign currency translation. Segment income (a non-GAAP measure defined by the Company as gross profit less selling and administrative expense) increased 12.9% to $271 million in the second quarter over the $240 million in the second quarter of 2010 including $10 million of improvement due to foreign currency translation.Segment income was 11.9% of net sales in the second quarters of both 2011 and 2010. Commenting on the quarter, John W. Conway, Chairman and Chief Executive Officer, stated, “We are pleased to report that our operations continued to perform well in the second quarter.Our robust pipeline of emerging market growth projects remains on schedule and budget.In April, second beverage can lines in both Kechnec, Slovakia and Ponta Grossa, Brazil were completed and commercialized.Additionally in June, commercial production commenced on the second beverage can production line in Estancia, Brazil and at our new beverage can plant in Hangzhou, China.In the fourth quarter we expect to complete and begin production on the second beverage can line in Phnom Penh, Cambodia and commercialize our new beverage can plant in Putian, China.” “2011 is shaping up to be another strong year for Crown.Looking ahead, we believe new growth opportunities will continue to arise.In pursuing those opportunities we remain committed to responsible deployment of capital by growing with our international and regional customers to meet long term demand in the most promising emerging markets,” Mr. Conway said. Interest expense in the second quarter was $60 million compared to $45 million in the second quarter of 2010.The increase reflects the impact of higher average debt outstanding, higher average borrowing rates and $2 million from foreign currency translation. Page 1 of 9 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 On June 9, 2011, the Company announced that it amended its existing senior secured credit facilities to add a $200 million term loan facility and a €274 million term loan facility, each of which matures on June 9, 2016 and bears interest at LIBOR or EURIBOR plus 1.75%.Borrowings were used to repay the Company's then outstanding $147 million and €108 million term loans, which were scheduled to mature on November 15, 2012, to redeem the remaining €83 million of the Company's outstanding 6.25% first priority senior secured notes due September 1, 2011 and for general corporate purposes. During the second quarter of 2011, the Company recorded a charge of $2 million ($1 million, net of tax, or $0.01 per diluted share) in connection with the early redemption of the first priority senior secured notes due September 2011.The redemption of the first priority senior secured notes was completed on July 11, 2011 using $125 million that was deposited in an irrevocable trust by the Company and reported as restricted cash at June 30, 2011. Net income attributable to Crown Holdings in the second quarter rose to $129 million over the $112 million in the second quarter last year.Earnings per diluted share increased 20% to $0.83 in the second quarter compared to $0.69 in the second quarter of 2010.Net income per diluted share before certain items improved 25% to $0.84 from $0.67 in 2010. A reconciliation from net income and income per diluted share to net income before certain items and income per diluted share before certain items is provided below. Six Month Results During the first six months of 2011, net sales increased to $4,163 million over the $3,787 million in the first six months of 2010, reflecting higher global sales unit volumes, the pass-through of higher raw material costs, and $132 million of favorable foreign currency translation. Gross profit for the six month period improved to $663 million over the $585 million in the first six months of 2010 and reflects global sales unit volume growth, ongoing productivity improvements, and $18 million of favorable foreign currency translation. Selling and administrative expense for the six month period was $202 million compared to $174 million for the same 2010 period.The increase in expense reflects $7 million in foreign currency translation and a one time benefit of $20 million (recorded as a reduction to corporate and other unallocated items) realized in the first quarter of 2010 from the settlement of a legal dispute unrelated to the Company’s ongoing operations. Segment income in the first half of 2011 grew 12% to $461 million over the $411 million in the first six months of 2010, including $11 million of improvement due to foreign currency translation.Excluding the $20 million settlement benefit realized in 2010, segment income improved to 11.1% of net sales in the first half of 2011 over 10.3% of net sales for the same period last year. Interest expense for the first six months of 2011 was $116 million compared to $92 million in the same period of 2010, reflecting higher average debt outstanding, higher average borrowing rates and $2 million from foreign currency translation. Page 2 of 9 News Release Corporate Headquarters One Crown Way
